Citation Nr: 1738872	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-04 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include persistent depressive disorder.


REPRESENTATION

Appellant represented by:	Adam Luck, Esq.


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This case was previously before the Board in July 2015, at which time it was remanded for further development.  This case has now been returned to the Board for further appellate action. 

The Board notes that additional evidence has been submitted and obtained since the last adjudication of this claim.  However, as discussed in detail below, the evidence of record is sufficient to grant the claim.  Therefore, in the interest of judicial efficiency, the Board finds that a remand for consideration of the new evidence by the Agency of Original Jurisdiction (AOJ) is not warranted at this time as it would unnecessarily delay a final decision in his appeal.  
	

FINDING OF FACT

An acquired psychiatric disorder is etiologically related to a Court Martial that occurred during active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that he has an acquired psychiatric disorder, to include persistent depressive disorder, that is related to his active service.  Specifically, the Veteran reported that he developed an acquired psychiatric disorder as a result of trauma sustained from the impact of a Court Martial proceeding against him.  

A review of the Veteran's service record shows that the Veteran's military occupational specialty (MOS) was material supply man.  The service records show that in a June 1975 entrance examination, the Veteran reported that he had not experienced depression or excessive worry, or nervous trouble of any sort.  The Veteran further reported that he had never been treated for a mental health condition and was neither rejected for, nor discharged from military service because of mental health reasons.  

The service records additionally show that the Veteran was Court Martialed for alleged possession of marijuana and alleged distribution of marijuana to a person under twenty-one years of age.  The service records show that in May 1977, the Veteran was found not guilty of the charge of distribution of marijuana and that the charge of possession of marijuana was dropped.  Ultimately, the Veteran was separated from active service in June 1978 and was given an honorable discharge.

Post-service medical evidence of record shows that the Veteran received treatment for an acquired psychiatric disorder first in 1983 and more recently in 2008.  The medical evidence also shows that the Veteran has received treatment for depression and bipolar disorder.  

In June 2009, the Veteran was afforded a VA examination.  The Veteran reported that prior to service, he did not have any legal, psychological, or emotional problems.  The Veteran reported that prior to his Court Martial; he was married, coached basketball, and played on the Army basketball team.  The Veteran reported extensive legal problems following his discharge from active service.  He stated that he divorced his wife, lost contact with his son and sister, and alienated his stepfather.  The examiner diagnosed major depression related to his extensive history of legal problems.  The examiner opined that it was less likely than not that the Veteran's diagnosis was related active service, including his Court Martial.  

The Board finds that the June 2009 medical is inadequate, as the examiner failed to provide a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

In May 2017, the Veteran submitted an examination from a private examiner.  The examiner diagnosed the Veteran with persistent depressive disorder.  The examiner opined that it was at least as likely as not that the Veteran's in-service Court Martial and subsequent acquittal had just as much of an impact in the development of his persistent depressive disorder as his post-discharge legal history.  The examiner opined that the in-service Court Marital probably had more of an impact because of the Veteran's age and the severity of the incident.  The examiner finally opined that it was at least as likely as not that the Veteran's Court Martial and subsequent acquittal contributed equally to the development of his persistent depressive disorder.  

The Board finds that the May 2017 medical opinion is adequate because the examiner thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Board acknowledges that the Veteran's psychiatric disability has been related to the Court Martial proceedings he was subject to while he was in active service and as such, a discussion as to whether his current psychiatric disability is a result of his own willful misconduct is warranted.  The Board notes that a Veteran's disability will be presumed to be incurred in-service and not caused by the Veteran's misconduct, unless the government can establish, by the preponderance of the evidence, that the injury or disability was caused by the Veteran's own willful misconduct.  Thomas v. Nicholson, 423 F.3d 1279 (Fed. Cir. 2005).  Willful misconduct has been defined as an act involving conscious wrongdoing or known prohibited action that involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. §3.1 (2016).  Willful misconduct will not be determinative unless it is the proximate cause of the Veteran's injury, disease or death.  38 C.F.R. §3.1 (2016).  

In this case, the Board finds that the Veteran's psychiatric disability was not caused by his own willful misconduct.  In this regard, as noted above, it has been determined by a medical professional that the severity of the Court Martial, given the Veteran's age at the time, was a contributing factor to his later development of a mental health disability.  The Board acknowledges that the Veteran was charged with possession and distribution of marijuana.  However, the Veteran was acquitted of distribution of marijuana and the charge of possession of marijuana was dropped.  Further, the Veteran remained in active service for approximately one more year following his Court Martial proceedings, rather than being separated immediately.  Additionally, the Veteran was given an honorable discharge from active service.  As such, the Board finds that the preponderance of the evidence does not establish that the Veteran's psychiatric disability was caused by his own willful misconduct. 

In sum, the Veteran was Court Martialed and acquitted for possession and distribution of marijuana while in active service.  The Veteran has been diagnosed and received treatment for an acquired psychiatric disorder since 1983.  An examiner has opined that the Veteran's acquired psychiatric disorder as likely as not developed at least in equal part as a result of the Veteran's Court Martial during active service.  Accordingly, the Board finds that the preponderance of the evidence is for the Veteran's claim and entitlement to service connection for an acquired psychiatric disorder, to include persistent depressive disorder, is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include persistent depressive disorder, is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


